NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

HOFFMANN-LA ROCHE INC.,
Plaintiff-Appellant,

V.

TEVA PHARMACEUTICALS USA, INC. AND TEVA
PHARMACEUTICAL INDUSTRIES LTD.,
Defendants-Appellees.

2012-1131

Appeal from the United States District Court for the
District of New Jersey in case no. 09-CV-5283, Judge
Esther Salas.

HOFFMANN-LA ROCHE INC.,
Plaintiff-Appellant,

V.

ACCORD HEALTHCARE INC. AND INTAS
PHARMACEUTICAL LTD.,
Defendants-Appellees.

HOFFMANN~LA ROCHE V. TEVA PHA_RMA 2

2012-1195

Appeal from the United States District Court for the
District of NeW Jersey in case no. 11-CV-1192, Judge
Esther Salas.

ON MOTION

ORDER

Hoffmann-La Roche Inc. moves to consolidate the
above-captioned appeals.* Teva Pharmaceuticals USA,
Inc. et al. (Teva) oppose. Accord Healthcare Inc. et al.
(Accord) oppose consolidation and move to stay appeal no.
2012-1195 pending appeal no. 2012-1131 stating they
agree to be bound by this court’s decision in 2012-1131.
Hoffmann-La Roche replies and consents to a stay of
2012-1195. Hoffmann-La R»oche moves for an extension of
time, until May 9, 2012, to file its opening brief in 2012-
1131. Teva opposes. Hoffmann La Roche replies Hoff-
mann La Roche also moves without opposition for an
extension of time to file its opening brief in 2012-1195.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) The motion to consolidate is denied.

k

Hoffmann La Roche also moved to consolidate
these appeals with Hoffmann-La Roche v. Roxane Labs,
No. 2012-1132, but this court subsequently granted
Hoffmann LaRoche’s motion to voluntarily dismiss that
appeaL

3 HOFFMANN-LA ROCHE V. TEVA PHARMA

(2) Appeal no. 2012-1195 is stayed pending issuance
of the mandate in appeal no. 2012-1131. Within 14 days
thereof, Hoffmann La Roche and Accord are directed to
inform this court concerning how they believe 2012-1195
should proceed.

(3) A copy of this order will be forwarded to the
merits panel in appeal no. 2012-1131.

(4) Hoffmann La B»oche’s motion for an extension of
time is granted.

(5) Teva shall calculate the due date for its response
brief from the date of filing of this order.

(6) Hoffmann La Roche’s motion for an extension of
time in 2012-1195 is moot in light of the stay.

FoR THE (joURT

 2 1  fs/ Jan Horbaly '
Date J an Horbaly
Clerk

cc: Brian D. Coggio, Esq.

Jeffer Ali, Esq.

Kenneth G. Schuler, Esq.

` . . FILED
825 M1chael R Dzwonczyk, Esq U_SIF(JR
MAY 2 l 2012
JAN HUHBAI.Y

CLERK